IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RAHEEM PLEASANT,                             : No. 32 EM 2020
                                             :
                   Petitioner                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
JOHN WETZEL, SECRETARY OF D.O.C.,            :
BERNADETTE MASON, FACILITY                   :
MANAGER OF SCI-MAHANOY,                      :
LAWRENCE KRASNER, DISTRICT                   :
ATTORNEY OF PHILADELPHIA,                    :
                                             :
                   Respondents               :


                                     ORDER



PER CURIAM

      AND NOW, this 5th day of June, 2020, the “Emergency Motion Seeking Release

from Respondents[’] Custody” is DENIED.